Holmes, J.,
dissenting. In the present case, appellees seek to maintain a suit against Allstate Insurance Company, the decedent’s own insurance carrier, under the uninsured motorist provision of his policy for the negligent acts of a fully insured co-worker. Allstate, like the coworker’s insurance company, Grange Mutual Casualty Company, asserts statutory immunity from liability. Allstate claims immunity predicated on two statutory provisions, R.C. 3937.18(A)(1) and 4123.741. R.C. 3937.18(A)(1) states that uninsured motorist coverage shall be included in every automobile insurance policy “for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles * * *.” (Emphasis added.)
R.C. 4123.741 provides, in pertinent part, that:
“No employee of any employer * * * shall be liable * * * for any injury * * * received or contracted by any other employee of such employer in the course of and arising put of the latter employee’s employment * * * on the condition that such injury * * * or death is found to be compensable under sections 4123.01 to 4123,94, inclusive, of the Revised Code.”
It is admitted that decedent’s injury was found compensable under the workers’ compensation statutes and that the co-employee is immune from liability for his negligence under R.C. 4123.741. Since the co-employee was fully insured, and because there is no legal entitlement to a damages recovery, then recovery under the uninsured motorist provision should clearly have been foreclosed by R.C. 3937.18(A)(1).
Obviously applicable to the present case, York v. State Farm Fire & Cas. Co. (1980), 64 Ohio St. 2d 199, 202 [18 O.O.3d 412], stated that: “The intent and thrust of R.C. 3937.18 is not to provide coverage in all situations that might otherwise go uncompensated; rather, the uninsured motorist provision applies only when there is a lack of liability insurance. The insurance policy and, more importantly the statute, are not implemented when there is a lack of liability due to immunity.” The crucial factors in that case were that the vehicle was not uninsured, i.e., there was an insurance policy in effect, and that there was no legal entitlement to *113recover from the city. Because these same factors are present in the case before us, the same result should follow.
The majority asserts two rationales to explain why York should not apply herein. First, it is asserted that there is a difference between the immunity provided in York under R.C. 701.02(B), which is labeled “absolute immunity,” and the immunity provided under workers’ compensation in conjunction with R.C. 4123.741, which is labeled “conditional immunity.” Second, R.C. 3937.18(F), which provides that “[t]he coverages required by this section shall not be made subject to an exclusion or reduction in amount because of any workers’ compensation benefits payable as a result of the same injury or death,” is said to intervene and prevent the “transfer” of R.C. 4123.741 immunity from the negligent co-worker to any other insurance company. As shall be demonstrated, the distinctions asserted are unable to withstand analysis.
The claimed dichotomy between the so-called absolute immunity in York and the “conditional immunity” under R.C. 4123.741 is surely a distinction without any difference. All statutory immunities are, at some point, “conditioned” upon the actions of the parties. In York, there needed to be some determination that the city vehicle was indeed on an emergency run before the issue of immunity was foreclosed as a matter of law by R.C. 701.02(B). Likewise, in the case here, immunity under R.C, 4123.741 is “conditioned” upon a determination that the co-employee is entitled to workers’ compensation. At the point when the immunity is obtained, there is nothing at all conditional about it. Any claim filed after such immunity is established is ineffective against the party so protected. Furthermore, the majority does not explain, nor is it at all apparent, why conditionality of immunity should máke the slightest bit of difference in the case before us.
In order to observe “a fundamental rule of statutory construction,” we are invited, via the majority’s in pari materia analysis, to conclude that R.C. 3937.18(F) “expressly prohibits the exclusion or reduction of benefits payable” due to a workers’ compensation award. It is immediately apparent that the majority treats subsection (F) as a general prohibition, in conflict with the express grant of immunity provided in R.C. 4123.741. The only means found of reconciliation is to broadly strip insurers of the immunities which they, through subrogation, have a legal right to depend upon. Unfortunately, there was never any conflict between the two statutes or their underlying legislative intent.
R.C. 3937.18 applies, in clear, precise terms, to “automobile liability or motor vehicle liability policies] of insurance * * * [which are] delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state * * *.” What follows are provisions to be included in the policies so issued, i.e., uninsured and underinsured motorist coverages. The subsections (B), (F) and (G) clearly apply to such policies and not to statutory immunities. That this is so is evidenced by their references to “coverages” mandated to be provided in policies of insurance by R.C. 3937.18.
*114The phrase “shall not be made subject to an exclusion or reduction in amount” in R.C. 3937.18(F) also indicates the legislative intent to apply this subsection to insurance provisions only. The term “immunity” is utilized to describe the protections which statutorily withhold liability and thereby protect a particular class, whether under workers’ compensation or a particular tort theory. Neither of the terms “exclusion” or “reduction” is ever utilized to describe such statutory protections. No statute anywhere provides for a “reduction” in insurance on account of a workers’ compensation recovery. On the other hand, in the context of insurance policies, the term “exclusion’,’ is coihmonly utilized and readily understood to refer to limitations on the scope of coverage in a particular policy. The same may be said for the term “reduction in amount.” Therefore, the meaning of this statute, plain upon its face, is that there can be no provision in uninsured or underinsured coverages which creates an exclusion to, or reduction in, amount of coverage because of a workers’ compensation award. This has nothing whatsoever to do with the immunity provided under R.C. 4123.741.
Since the reasons asserted to distinguish York are inapplicable, it follows that York, in conjunction with Kaiser v. Strall (1983), 5 Ohio St. 3d 91, has already determined the appropriate legal standards. Most recently, York was reaffirmed in Sumwalt v. Allstate Ins. Co. (1984), 12 Ohio St. 3d 294. In that case, York was found inapplicable because there was no statutory immunity. Also, the eleven-year-old alleged tortfeasor was, in fact, an uninsured motorist. The pre'sent case, as previously mentioned, involves fully insured parties who have statutory immunity from suit. Consequently, as in Kaiser, it may be said that “[t]he applicable statutory provision^] * * * [are] neither ambiguous nor confusing. It is not, therefore, this court’s duty to interpret the statute; we need only apply its explicit decree.” Id. at 93. R.C. 3937.18(A)(1) most clearly provides that an insurer is free from the obligation to provide uninsured motorist coverage when the insured is not “legally entitled to recover damages * * *.”
It is a universal legal maxim that án insurance company must be able to assert the same defenses as the party for whose injurious actions it is requested to provide compensation. The majority now places this court on ■record for the first time as refusing to allow insurance companies to assert the very same rights and defenses available to the person whose alleged negligence they are required to indemnify. This obvious attack on the doctrine of legal subrogation effectively forces the insurer to compensate for the mere showing of an injury, instead of being able to stand in the legal shoes of the person whose debt it is forced to pay.
Moreover, the normal rules of uninsured motorist claims are selectively suspended in this case. One in Allstate’s position who is forced to pay an uninsured motorist claim would normally be able by subrogation to seize the assets of those whose actions cause the injury. Here, however, Allstate will be forced to bear the entire loss by itself since the statutory *115immunity which was forbidden to Allstate is still fully available to protect the negligent co-employee and his insurer, Grange Mutual. I cannot agree with such unjust results, and therefore dissent.
Locher and Wright, JJ., concur in the foregoing dissenting opinion.